Sedgwick, J.
This is an action of trespass against the defendants, assessors of the town of Milton, for a tax for town charges imposed on the plaintiff, as the occupant of a tract of land in that town.
When Milton was erected into a town, (having before been part of Dorchester,) which was one hundred and forty years before this tax was imposed, it was manifestly the understanding of all the parties, that the land, for which this tax was assessed, although it lay within the limits of Milton, should be exempted from taxes for town charges, it being reserved to Dorchester for ministerial purposes. This was not an unreasonable agreement. The act for the incorporation of Milton, recognizes the agreement, under the expression of “ the terms and tenor of their grants from Dorchester.” We think this operates the exemption claimed by the plaintiff; and we think, too, that the length of time, during which the town of Milton has forborne to tax any one for this land, is sufficient, of itself, to hjstify the plaintiff’s claim.

Judgment for the plaintiff.